Citation Nr: 1442179	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2009 rating decision, by the Houston, Texas, Regional Office (RO), which increased the evaluation for the Veteran's post-traumatic stress disorder (PTSD) from 30 percent to 50 percent, effective November 26, 2008.  He perfected a timely appeal to that decision.  That, however, is not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

On November 5, 2013, the Veteran appeared at the San Antonio RO and testified at a videoconference hearing before the undersigned, sitting in Washington, D.C.  A transcript of the hearing has been associated with the Virtual VA file.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A review of the file shows that the Veteran was most recently issued a statement of the case (SOC), regarding his claim for an increased rating for his PTSD, in January 2012.  Subsequent to that issuance, VA examination reports were associated with the Veteran's Virtual VA claims folder.  However the record does not reflect that a supplemental statement of the case (SSOC) was issued.  

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC and/or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the examination reports were added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO. See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2013).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action: 

The AOJ should provide the Veteran an appropriate SSOC regarding the issue of entitlement to an increased rating for PTSD.  This SSOC must contain a summary of the relevant evidence, a citation of the applicable laws and regulations, the reasons and bases for the decision, and a discussion of the application of the laws and regulations to the evidence.  See 38 C.F.R. §§ 19.29, 19.31.  Give the Veteran and his representative appropriate time to respond to the SSOC before returning the case to the Board. 

No action is required of the Veteran or his representative until further notice is received.  By this action, the Board intimates no opinion, legal or factual, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



